DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Applicant’s amendments have been received on 5/19/21. Claims 2, 6, 7, 17 22, have been amended. Claims 65-78 are new. Claim 8 is cancelled.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Election/Restrictions
Applicant’s election without traverse of conductive particle to be carbon, specifically, carbon black and the intercalation compound to be of claim 69, encompassing claims of 2-4, 6-7, 9-10, 16-22, 59-66, 69, 75-76 in the reply filed on 10/6/21 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/21 is considered by the examiner.
Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn, the Applicant amended the claims.
Claims Analysis
Since, the claims recites multiple compounds in an alternative manner. Thus, as long as one of the compounds are disclosed by the prior art such as particle 
It is noted that claim limitation comprises “intended use” language such as “capable of taking up or releasing said ions” and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed  does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
It is noted that claims comprises product-by-process claim limitation such as “form a percolative continuously electronically conductive network in the liquid electrolyte” etc.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since composition is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  


Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Amendola, on claims 41, 42, 44, 49, 50, 51, 53, 54 because the Applicants because the Applicant amended the claims.
The rejection under pre-AIA  35 U.S.C. 102(b) as being anticipated by Phillips (US Patent 6,979,512), on claims 2, 3, 9, 10, 17, 18, 59-64  are withdrawn because the Applicant amended or cancelled the claims.
The rejection under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Kazacos et al. (US Publication 2001/0028977) on claims 2, 7, 8, 10, 17, 18, 59-64 are withdrawn because the Applicant amended or cancelled the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 9, 17,  and 59-69 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Delacourt et al. (US Publication 2008/0241690).
Regarding claims 2, 17, 59-69, , the Delacourt et al. reference discloses a composition comprising mixture of LiFePO4 in liquid electrode and carbon black 4 remains substantially insoluble during operation of the energy storage battery ([0039], in which no significant degradation was apparent or no changes of the ion storage material). The composition is a slurry [0039]). 
	Regarding claim 9, the Delacourt et al. reference discloses that LiFePO4 stores Li
Claim Rejections - 35 USC § 103
The rejection under pre-AIA  35 U.S.C. 103(a) as obvious over Amendola (US Patent 5,804,329) in view of Lumsden (US Patent 6,866,689), on claims 4, 6, 19-21   are withdrawn because the Applicants have amended the claims.
The rejection under pre-AIA  35 U.S.C. 103(a) as obvious over Kazacos et al. (US Publication 2001/0028977), on claims 16 and 22 are withdrawn because the Applicants have amended the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 7, 17, 59-69, 75-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Licht (US Publication 2002/0146618).
Regarding claims 2, 7, 17, 59-69, 75-78, the Licht reference discloses an energy storage device comprising a positive electrode (Fig. 1 left side), a negative electrode  (Fig. 1, right side) and an ion-permeable membrane (20) separating the positive electrode and a negative electrode, wherein at least one of the positive or the negative electrode comprising a comprising a mixture of ion-storing solid phase particles (Fe salts), liquid electrolyte, and electronically conductive particles wherein the ion-storing solid phase particles remaining substantially insoluble during operation of the energy storage device and comprise at least one intercalation compound. The composition is at least one of slurry, particle suspension, a colloidal suspension, an emulsion, a gel and a micelle (insoluble iron salt; [0016]). The electronically conductive particle is a carbon black ([0020]; Figure 1). However, the Licht reference is silent in disclosing the electronically conductive particle is a mixture with the ion storing phase particles and the liquid electrolyte. The Licht does disclose that the ion storing phase particles and the liquid electrolyte is in contact with the electronically conductive particle. It would have been obvious to one skilled in the art before the effective filing date of the invention to provide mixture in which the surface area of each components is in contact with the most amount of conductive material surface area in order to provide increased conductivity. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  KSR v. Teleflex


Claim(s) 2, 3, 7, 9, 10, 17, 18, 59-68, 75-78 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Amendola (US Patent 5,804,329) in view of Yoo et al. (US 6,753110).
Regarding claims 2, 7, 59-68, 75-78, the Amendola reference discloses a composition for an energy storage device, the composition comprising ion-storing solid phase particles in a liquid electrolyte and a broad teaching of conductivity enhancer (Applicant’s claimed electronically conductive material) in the liquid electrolyte. The ion-storing solid phase particles  are capable of taking up or releasing said ions, and (2) remain substantially insoluble during operation of the energy storage device (Fig. 1, 2:8-25;8:50-9:27) and the composition is at least a colloidal (5:35-45). The Amendola reference discloses a broad teaching of a conductivity enhancer but is silent in teaching the conductivity enhance is a carbon black. However, the Yoo et al. reference discloses typical electrodes includes carbon black as conductivity enhancer (col. 9, li.10-15). Therefore, it would have been obvious before the effective filing date of the invention to incorporate carbon blacks as conductivity enhancers in typical electrodes disclosed by the Yoo et al. reference for the broad teaching of conductivity enhancer for the electrode compositions disclosed by the Amendola reference. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one KSR v. Teleflex
In addition, the Amendola reference is silent in specifying a mixture of all of the claimed components however, it would have been obvious before the effective filing date of the invention to incorporate the components in a mixture since this provides an increase surface area of each particle for enhanced performance.
Regarding claim 3, the Amendola reference discloses wherein the ion-storing solid phase particles remain substantially insoluble in all of its oxidation states (Fig. 1; 2:8-25).
Regarding claim 9, the Amendola reference disclose the ion-storing solid phase particles stores Na.
Regarding claim 10, the Amendola reference discloses the composition is disposed between a current collector and the ion permeable membrane
Regarding claim 17, the Amendola reference discloses an energy device comprising a positive electrode, a negative electrode, and an ion-permeable membrane separating the positive electrode and the negative electrode, wherein at least one of the positive electrode and the negative electrode , wherein at least one of the positive electrode and the negative electrode includes ion storing solid phase particles in a liquid electrolyte and an electronically conductive additive (conductivity enhancer col. 1, line 50-60 as evidence by claim 9 in the Darian reference quaternary ammonium salts are electroconductive) in the liquid electrolyte wherein the ion storing solid phase particles are capable of taking up or releasing ions, remain substantially insoluble during operation of the energy  storage device and comprise at least on intercalation 
Regarding claim 18, the Amendola reference discloses wherein the ion-storing solid phase particles remain substantially insoluble in all of its oxidation states (Fig. 1; 2:8-25).
Claim 4, 6, 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Amendola (US Patent 5,804,329) in view of Yoo et al. (US 6,753110) in further view of Lumsden (US Patent 6,866,689) 
Regarding claim 4, 6, 19-21 the Amendola reference in view of the Yoo reference discloses the claimed invention above and further incorporated herein. The Amendola reference discloses semi-solids such as slurries of sodium borohydride in the electrodes to provide hydrogen in redox cells but is silent in the specific volume percent. The Lumsden discloses slurries of sodium borohydride to be at a volume of 41% volume (volume % calculated with w/w of sodium borohydride from Tables).
In addition, the Amendola reference discloses the sodium hydroxide are added to vary conductivities to sodium borohydride systems (7:25-30). The Lumsden reference discloses sodium hydroxide to be added to the sodium borohydride in total quantities of 10-75 volume %. Therefore it would have been obvious to one of skilled in the art at the time the invention was made to incorporate sodium hydroxide into sodium borohydride with the total volume % of between 10-75% as disclosed by the Lumsden reference for the teachings of using sodium borohydride and sodium hydroxide since A patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and KSR v. Teleflex



Claim(s) 16 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Amendola (US Patent 5,804,329) in view of Yoo et al. (US 6,753110) in further view of Kazacos et al. (US Publication 2001/0028977).
Regarding claims 16 and 22, the Amendola in view of the Yoo reference discloses the claimed invention above and further incorporated herein. However, the Amendola in view of Yoo reference is silent in disclosing a thickness between the current collector and the ion permeable membrane to be about 250µm to about 800 µm. The Kazacos reference discloses the thickness can be chosen and will depend primarily on the power output of the electrochemical cell (P215). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a chosen electrode thickness of about 250-800 microns dependent on the desire output as disclosed by the Kazacos et al. for the thickness of the thickness between the current collector and the ion permeable membrane disclosed by the Amendola reference for desire output of the battery. A patent for a combination, which only unites old elements with no change in their respective functions, obviously KSR v. Teleflex



Double Patenting
The double patenting rejection has been withdrawn because the Applicant has amended the claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4, 6-10, 16-22, 59-64 have been considered but are moot because the new ground of rejection does not rely the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725